Citation Nr: 1411811	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left heel disability.

2.  Entitlement to an evaluation higher than 10 percent for metatarsal arthritis of the left foot.

3.  Entitlement to an evaluation higher than 10 percent for metatarsal arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's current left heel disability was not manifested until many years after service, and there is not competent, probative evidence that any current left heel disability is related to service or any incident therein.

2.  The competent, probative evidence of record does not establish that the left foot disability is manifested by more than moderate symptoms.

3.  The competent, probative evidence of record does not establish that the right foot disability is manifested by more than moderate symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left heel disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for a disability evaluation higher than 10 percent for metatarsal arthritis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013). 

3.  The criteria for a disability evaluation higher than 10 percent for metatarsal arthritis of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2008 and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and all VA medical records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2008 and December 2012.   Addendum opinions were provided in April 2009 and May 2013. The VA examinations are sufficient for adjudicatory purposes.  The examinations addressing the Veteran's feet adequately discussed the Veteran's reported symptoms and objective findings.  The May 2013 opinion was also sufficient because it provided an adequate rationale that is supported by the evidence of record.  The Veteran was also afforded an opportunity for a personal hearing, but declined.  Additionally, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

I. Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must also consider whether the Veteran has had recurrent symptoms since service.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Facts

Service treatment records reveal the Veteran complained of bilateral foot pain and was treated for blisters in May 1970.  The Veteran also complained of swollen feet and ankles in June 1970.  No x-rays were conducted.  He was treated conservatively with hot foot soaks and ordered to a sedentary job for two days.  At separation, the Veteran's feet were noted as normal.

After service, the Veteran was treated for bilateral mid-foot pain.  April 1991 VA x-rays showed no significant bone, joint or soft tissue abnormality in the left foot.  A May 2001 x-ray revealed a small calcification anterior to the distal left fibula suggesting an old avulsion injury; however, a heel fracture was not noted.  The first evidence of record indicating a left heel fracture is a November 2008 CT from Temple University, which noted an old healed anterior process calcaneal fracture.

In April 2009, the Veteran appeared at a VA examination in a wheelchair.  The VA examiner noted that both of the Veteran's heels appeared normal and reported that it was unclear why the Veteran was in a wheelchair.  The examiner opined that the Veteran's left heel fracture was not related to an injury in service.  He noted that the Veteran received medical care for his feet from the private sector over the years and imaging studies done over the years did not demonstrate a left heel fracture.  The November 2008 CT from Temple University was not of record at the time of the examination.

In a May 2013 VA opinion, a different VA examiner also opined that the Veteran's left heel fracture was not related to service.   The examiner noted that the Veteran received isolated treatment for foot symptoms without additional follow-up during service and concluded that the injury probably healed within a few weeks.  The examiner's rationale also noted the years of treatment and imaging studies that failed to note a calcaneal fracture or any other related problem.  

Analysis

The Veteran contends that his left heel fracture is related to service.  At the outset, the Board acknowledges that the Veteran's service treatment records reflect treatment for swollen feet.  The Veteran is also service-connected for a bilateral foot disability based, in part, on his credible testimony that he sustained an injury to his feet after an ammunition shell fell on his feet. Moreover, the record reflects the Veteran has a current diagnosis of a left heel calcaneal fracture.  

On the question of medical causation or medical evidence of an association or link between the claimed left heel, first noted after service, VA obtained medical opinions, which considered the Veteran's contentions and the service medical records.  However, the medical opinions did not associate the Veteran's left heel disability with service. 38 C.F.R. § 3.303(d) (2013).  The April 2009 opinion was inadequate because it was based on an incomplete record; however, the May 2013 VA opinion noted that the objective medical evidence did not reveal a left heel fracture until November 2008, over thirty years after service.  The May 2013 VA opinion specifically noted that any injury during service probably healed within a few weeks.  The examiner concluded, based on examination of the Veteran, extensive review of the records, medical training, clinical experience and expertise, that there was no factual basis to relate the Veteran's current left heel disability to anything while on active duty.  While the Veteran is competent to report his foot problems, he is not competent to render an opinion regarding etiology.

To the extent that the Veteran reports left heel symptoms since service, the Board finds that this account inconsistent with the objective evidence of record.  Significantly, post-service discharge the medical treatment records do not show evidence of fracture until 2009.  Moreover, the Veteran's chief complaint to medical providers was of mid-foot pain rather than heel pain.

Thus, in summary, the preponderance of the credible and probative evidence shows that his current left heel disability manifested more than one year after discharge from service and is not otherwise related to service.  For these reasons, the preponderance of the evidence weighs against the award of service connection for the left heel disability and thus service connection must be denied.

II. Claim for a Higher Evaluation

The Veteran seeks a higher evaluation for his bilateral foot disability.  Having considered the evidence, the Board finds that a higher evaluation is not warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Where the evidence contains factual findings that show distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities. 38 C.F.R. § 4.10. 

Diagnostic Code 5277 provides a minimum 10 rating for bilateral week foot characterized by atrophy of the musculature, disturbed circulation, and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Codes 5283 and 5284 assign a 10 percent evaluation for moderate foot symptoms; a 20 percent evaluation for moderately severe foot symptoms; and a 30 percent evaluation for severe foot symptoms. 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (2013). 

Facts

The Veteran's right and left foot disabilities have each been assigned a 10 percent evaluation under Diagnostic Code 5010-5284 pertaining to foot injuries.

During the November 2008 VA examination, the Veteran reported symptoms of severe constant pain, fatigue, and weakness in both feet.  He indicated that the symptoms occur with rest, standing, and walking.  He also indicated that he has difficulty standing or walking for longer than thirty minutes.  He currently takes Motrin 600 mg twice a day, which he described as somewhat helpful.  The Veteran also uses a cane, corrective shoes, and orthotics to treat his condition.  He denied a history of using walkers, crutches, or wheelchairs.

Upon physical examination, the VA examiner noted that range of motion of the toes on the right foot were normal; however, active and passive range of motion testing of the left foot revealed minimal movement of all toes.  The examiner also noted evidence of moderate pain of both feet with range of motion testing.  There was no evidence of edema, instability, or weakness in either foot; however, moderate tenderness along the entire plantar aspect of both feet was noted.  The examiner also recorded evidence of mild to moderate callous formation along the distal third plantar aspect of both feet as well as the heels bilaterally.  Abnormal weight bearing was evidenced by unusual bilateral shoe pattern wear and a mild hallux deformity was noted for both feet.  The diagnosis was a bilateral foot strain with a history of metatarsal arthritis of both feet, moderately active at the time of examination.

Private treatment records from Temple University from October 2008 to April 2011 reveal complaints of chronic bilateral foot pain with greater pain in the left foot than the right foot.  The Veteran reported experiencing pain after standing for five minutes or walking one city block.  In April 2009, the Veteran presented with a walker; however, in May 2009 he resumed use of his cane.  The physician noted diminished sensation in the left foot with pain on palpitation.  Decreased dorsiflexion and an antalgic gait were also noted.  A CT scan of the left foot revealed no significant arthropathy.  The diagnoses were osteoarthritis, plantarfascitis secondary to previous trauma, and sinus tarsitis, secondary to arthritic changes and previous trauma. The Veteran was prescribed Celebrex for pain control, physical therapy to improve his balance, and orthopedic shoes for gait stability.  He also received shots of lidocaine for his left foot every six weeks.

Private treatment records from Dr. Steven F. Boc from January 2012 to July 2012 reveal continuing complaints of bilateral foot pain.  A left foot hammertoe, edema, and left dropfoot deformity were noted.  The diagnoses were dropfoot deformity, neuralgia, osteoarthritis, bursitis of the left foot, and instability of the left foot.  A May 2013 addendum VA opinion explained that the Veteran had a cerebral vascular accident with left hemiparesis in 1971 that caused the foot drop and resulting plantar fascitis.

During a VA examination in December 2012, the Veteran reported experiencing bilateral foot pain that varied in nature, intensity, and duration.  He also reported that he experiences flare-ups, the last of which was two months ago.  He stated that the flare-ups last from one to two days.  He treats his flare-ups with medication.  He denied a history of bed rest to treat flare-ups.  The Veteran walks with a cane at all times and lives in a two story house alone.  He can climb stairs with difficulty.  He is also able to drive.

Upon physical examination, the examiner noted a left foot hallux valgus deformity.  Neurological and range of motion findings were normal in both feet without evidence of pain following repetitive range of motion testing.  Strength of plantar flexion was normal, but because of slight pain, dorsiflexion was slightly limited.    The examiner noted that the Veteran clan climb stairs with difficulty, but cannot walk more than two blocks.  The examiner also noted that the Veteran is limited to standing for less than 15 minutes.

Analysis

The Veteran contends that a higher evaluation is warranted for his bilateral foot disability.  Specifically, his representative contends that the Veteran is entitled to a higher evaluation and consideration under Diagnostic Codes 5003, 5010, and 5277 because he suffers from severe osteoarthritis, weak feet, fatigability, diminished protective sensation, reduced range of motion, decreased strength, and antalgic gait with incapacitating episodes.  

The VA examinations and private treatment reports reflect objective evidence of bilateral foot osteoarthritis with no significant arthropthy of the left foot; slightly limited dorsiflexion and strength due to pain; antalgic gait; and flare-ups that are treated with medication and do not require bed rest.  Although the Veteran complained of weakness during the November 2008 VA examination, there was no objective evidence of bilateral foot weakness found during the examination and foot weakness is not noted in any of the private treatment findings.

The Veteran is competent to report his symptoms. The objective evidence however, does not support a higher evaluation under Diagnostic Codes 5003 or 5284. The objective medical evidence does not reveal a diagnosis of degenerative arthritis or weak feet characterized by musculature atrophy and disturbed circulation.  The VA examiners also reported no evidence of malunion or nonunion of the tarsal or metatarsal bones to warrant a rating under Diagnostic Code 5283.   While the Veteran's bilateral osteoarthritis involves minor joints, it does not result in incapacitating episodes to warrant an increased rating under Diagnostic Code 5010.  Lastly, although the Veteran's bilateral foot condition requires the use of an assistive walking device and results in standing and walking limitations, he is independent of most activities of daily living.  He lives in a two story house alone and can climb the stairs unassisted, albeit with some difficulty.  He also drives.  Moreover, the November 2008 examiner specifically described the Veteran's bilateral foot disability as moderate.

The Veteran was granted entitlement to total disability based on individual unemployability effective October 2010.  To the extent that interference with employment prior to October 2010 has been asserted, the Veteran has not reported experiencing lost time from work due to his bilateral foot disability.  The Veteran reported that he ceased working in April 2009 due to an auto accident.

In reaching a determination that a rating in excess of 10 percent is not warranted for each foot, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign an evaluation higher than 10 percent for each foot.

The preponderance of the evidence is against a higher evaluation for either foot. Consequently, the benefit sought on appeal is denied.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability manifested by moderate bilateral foot symptoms, to include pain. Thus, the rating criteria are adequate to evaluate the Veteran's left foot disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for a left heel disability is denied.

An evaluation higher than 10 percent for metatarsal arthritis of the left foot is denied.

An evaluation higher than 10 percent for metatarsal arthritis of the right foot is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


